Citation Nr: 0734825	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
neuritis of the right radial nerve, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for right humerus 
fracture residuals, with damage to Muscle Group (MG) VI, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for scars of the 
right upper extremity, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a compensable evaluation for loss of 
motion and grip of the right hand.

6.  Entitlement to service connection for a neck disability, 
claimed as secondary to the service-connected right shoulder 
rotator cuff pathology.

7.  Entitlement to service connection for a heart disorder, 
to include as secondary to the service-connected fracture 
residuals of the right humerus.

8.  Entitlement to service connection for anxiety, to include 
as secondary to the service-connected right arm disability.

9.  Entitlement to a total disability evaluation based in 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.K.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1948 to April 
1952.

This appeal arose before the Board of Veterans' Appeals 
(Board) from various rating decisions by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2007, 
the veteran and his witness testified before the undersigned 
at a Travel Board hearing conducted at the RO.  A transcript 
is of record.  

The issue of entitlement to an increased evaluation for 
hemorrhoids, currently evaluated as 10 percent disabling, is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will provide notice when 
further action is required by the appellant.

The issue of entitlement to TDIU will be deferred pending the 
outcome of the attached remand.

The veteran has also raised claims for special monthly 
compensation for the loss of use of the right hand; service 
connection for pulmonary emboli, as secondary to blood clots 
related to his right arm disorder; and service connection for 
the residuals of strokes, as secondary to blood clots related 
to his right arm disorder.  These claims are hereby referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's traumatic neuritis of the right radial 
nerve is manifested by mild sensory impairment of the radial 
nerve distribution.

2.  The veteran's right humerus fracture residuals, with 
damage to MG VI, are manifested by no tenderness of the right 
elbow and full range of motion, with no loss of the deep 
muscle fascia or substance.

3.  The veteran's right upper extremity scars are manifested 
by well-healed, nontender scars, which affect a six-inch 
area.

4.  The veteran's loss of motion and grip of the right hand 
is manifested by slight loss of motion of the fingers, but 
with full approximation of the thumb to the proximal 
transverse crease of the palm.  

5.  A neck disorder was not present in service, degenerative 
changes did not manifest for several years after the 
veteran's separation from service, and the currently claimed 
neck disorder is not related to the service-connected right 
arm disorder, on either a causation or an aggravation basis.

6.  Coronary artery disease was not present in service, did 
not manifest for several years after separation from service, 
and is not related to the service-connected right arm 
disability, on either a causation or an aggravation basis.

7.  Anxiety was not present in service and is not related to 
the service-connected right arm disorder, on either a 
causation or an aggravation basis.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the traumatic neuritis of the right radial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, Diagnostic Code (DC) 8613 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for right humerus fracture residuals, with damage to MG VI, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.56, DC 5306 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for scars of the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
DCs 7082, 7803, 7804, 7805 (2002 & 2007).

4.  The criteria for a compensable evaluation for loss of 
motion and grip of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10,  
DC 5224 (2007).

5. A neck disorder was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
was not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) & (b) 
(2007). 

6.  A cardiovascular disorder was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and was not due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310(a) & 
(b) (2007). 

7.  Anxiety was not incurred in or aggravated by service, and 
was not due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) & (b) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In March 2001, September 2005, and September 2006, the RO 
sent the veteran a letter informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
May 2004 letter informed the veteran that VA would assist him 
in obtaining evidence necessary to support his claims, such 
as records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send medical records 
showing he has a current disability as well as records 
showing a relationship between his claimed disabilities and 
service, or to provide a properly executed release so that VA 
could request the records for him.  He was also informed of 
the evidence and information needed to substantiate his 
claims for increased evaluations.  The veteran was also 
specifically asked to provide to provide evidence in his 
possession that pertained to his claim.

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a May 2003, 
November 2006, and February 2007 SOC each provided him with 
yet an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.



II.  Applicable laws and regulations

Increased evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 
(2007).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supra.  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, No. 
07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); see Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, cardiovascular disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the non-service-connected disease, will 
be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b) 
(2007).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



III.  Factual background and analysis

The veteran is service-connected for a variety of residual 
disabilities resulting from a motor vehicle accident in 
service.  These injuries involved his right upper extremity.

Increased evaluations

Traumatic neuritis of the right radial nerve

The evidence of record includes a May 2005 EMG report that 
showed some indication that there might be some ulnar nerve 
impingement or pathology.  On September 21, 2005, he had 
discomfort in the right shoulder that was neurological in 
origin.

The veteran was afforded a VA examination in October 2005 
that referred to the ulnar nerve damage at the right elbow.  
He complained of an inability to move the shoulder above 
shoulder level.  He had nerve damage of the radial and ulnar 
nerve.  Abduction of the shoulder was to 140 degrees; 
adduction was to 30 degrees; flexion was to 80 degrees; 
extension was to 30 degrees; external rotation was to 30 
degrees; and internal rotation was to 40 degrees.  These 
motions were undertaken without pain.  He had had no 
treatment for peripheral disease.  He had paresthesia and 
dysesthesia along the medical aspect of the arm. The 
neurological evaluation noted that he had ulnar and radial 
nerve neuritis without any muscle wasting or atrophy of the 
radial or ulnar nerve distribution.  He had decreased pain, 
temperature, and touch sensation on the radial and ulnar 
nerve distribution on the right and ulnar nerve damage at the 
elbow level.  An EMG showed ulnar nerve damage.

A VA outpatient treatment record from January 2006 showed the 
veteran's complaints of a frozen shoulder, although he was 
able to abduct the right arm to about 80 degrees.




The veteran was re-examined by VA in October 2006.  He had 
diffuse tenderness with palpation about all aspects of the 
right shoulder, as well as diffusely in the right trapezius 
and sternoclavicular areas.  He had 70 degrees of flexion; 50 
degrees of abduction; 60 degrees of internal and external 
rotation, with discomfort at the extremes of each of these 
movements.  There was no change after repetitive movements.  
Sensation to palpation was reportedly decreased in all 
aspects of the right upper extremity.  He was diagnosed with 
chronic impingement syndrome of the right shoulder.

In his testimony before the undersigned in June 2007, the 
veteran denied receiving any treatment for his right arm 
neuritis.

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
right arm traumatic neuritis of the radial nerve has not been 
established.  According to 38 C.F.R. Part 4, DC 8613, a 20 
percent evaluation is warranted for mild incomplete paralysis 
of the radicular groups, and a 40 percent evaluation requires 
moderate incomplete paralysis.  The term "incomplete 
paralysis" with this and other peripheral nerve injuries 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration. When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The evidence of record indicates that the 
veteran does have some decreased sensation over all aspects 
of the right upper extremity; however, there is no indication 
that this sensory impairment is moderate in degree.  Rather, 
this evidence demonstrates that there is mild paresthesia and 
dysesthesia on the medial aspect of the right arm.  
Therefore, the Board finds that the 10 percent assigned 
adequately compensates the veteran for the degree of sensory 
impairment shown in the right upper extremity.  

As a consequence, the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the traumatic neuritis of the right radial nerve.


Fracture residuals, with damage to MG VI

The veteran was examined by VA in October 2005.  He 
complained of muscle pain in the right humerus.  Muscle 
strength was 4/5 in the right humerus.  There was no muscle 
herniation.

VA re-examined the veteran in October 2006.  There was 
tenderness of the right elbow.  The elbow displayed full 
range of motion.  

Upon careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the fracture 
residuals of the right humerus, with damage to MG VI, has not 
been established.  Muscle group VI affects extension of the 
elbow (long head of triceps is stabilizer of shoulder joint).  
A 10 percent evaluation is warranted when there is moderate 
impairment; a 30 percent evaluation requires that there be 
moderately severe impairment.  See 38 C.F.R. Part 4, DC 5306.  
A moderate disability of the muscles is manifested by some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  A moderately severe 
muscle disability is manifested by indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side; tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  There is no suggestion in 
the objective record that the veteran has a moderately severe 
degree of muscle impairment.  The evidence demonstrated that 
the veteran has a slight decrease in muscle strength in the 
right upper extremity, as well as full range of motion of the 
right elbow and no evidence of muscle herniation.  There is 
no loss of deep fascia on palpation, or loss of muscle 
substance.  There was also no objective indication of the 
loss of normal firm resistance of the muscles of the right 
upper extremity.  Based on this evidence, it is found that 
the 10 percent evaluation currently assigned adequately 
compensates the veteran for the degree of disability 
resulting from the service-connected right humerus fracture 
residuals, with muscle damage to MG VI.




Therefore, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
the right humerus fracture residuals, with muscle damage to 
MG VI.

Scars of the right upper extremity

The evidence includes a VA examination report from October 
2005 which showed that the veteran had a scar on the right 
elbow, as well as a 7-cm scar on the right humerus.  There 
was no indication of tissue loss.  There was adhesion to the 
skin and fascia.  There was no tendon damage.

VA re-examined the veteran in October 2006.  He had a six 
inch scar on the right lower humerus.  This was well-healed 
and nontender.

There was no indication that the veteran had sought any 
treatment for these scars.  At the time of his June 2007 
hearing, he noted that he had scars on the back of his right 
hand.

After a careful review of the evidence of record, the Board 
finds that entitlement to an increased evaluation for the 
right upper extremity scars has not been established.  Prior 
to August 30, 2002, a 10 percent evaluation was warranted for 
superficial scars that are either poorly nourished with 
repeated ulceration or are tender and painful on objective 
demonstration.  See 38 C.F.R. Part 4, DCs 7803, 7804 (2002).  
Such scars may also be rated on the limitation of motion of 
the affected part.  See 38 C.F.R. Part 4, DC 7805 (2002).   
Subsequent to August 30, 2002, 10 percent is the maximum 
evaluation to be assigned to superficial scars that are 
painful on examination.  See 38 C.F.R. Part 4, DC 7804 
(2007).  A 20 percent is warranted for scars which cause 
limitation of motion, or which affect an area or areas 
exceeding 12 square inches (77 square centimeters).  See 
38 C.F.R. Part 4, DC 7801 (2007).  

While the evidence of record demonstrates that the veteran 
has scars on the right upper extremity, there was no 
indication prior to August 30, 2002, that these were either 
poorly nourished with repeated ulceration or were tender and 
painful on objective demonstration.  Subsequent to August 30, 
2002, there is no indication that these scars result 
limitation of motion or affect an area exceeding 12 square 
inches.  In fact, the October 2006 VA examination noted that 
these scars covered an area of approximately six inches.  
Moreover, these were noted to be well-healed and nontender.  
Therefore, it is concluded that the 10 percent evaluation 
assigned adequately compensates the veteran for the degree of 
disability resulting from his service-connected right upper 
extremity scars, and the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the right upper extremity scars.

Loss of motion and grip, right hand

The veteran has complained since service of pain in the right 
hand.  A VA examination conducted in October 2005 noted his 
complaints of weakness and numbness of the right hand.  He 
stated that he had trouble holding onto things.  The 
objective examination noted 0 to 90 degrees of flexion of the 
metacarpalphalangeal joints; 0 to 90 degrees of flexion of 
the proximal interphalangeal joints; and 0 to 70 degrees of 
flexion of the terminal interphalangeal joints.  
Approximation between the thumb and the top of the finger to 
the proximal transverse crease of the palm was possible.  He 
could pull, push, and twist the hand, although he had poor 
dexterity.  There was no flexion deformity of the fingers or 
hand.  The wrist displayed 50 degrees of dorsiflexion, and 30 
degrees of palmar flexion, with mild reduction in the radial-
ulnar movements.  He complained of wrist pain with the 
extremes of each of these movements.  Deep tendon reflexes 
were 2+ and he had 4/5 strength.  The right biceps, triceps, 
and grip in all other motor groups on the right tested at 5/5 
strength.     Active and passive range of motion of the 
joints showed no impairment, fatigue, weakness, or lack of 
endurance.  

Another VA examination, conducted in October 2006 noted that 
the veteran's entire right hand was cyanotic.  The treatment 
records developed from October through December 2006 showed 
no treatment for the loss of motion/grip of the right hand.  




In June 2007, the veteran testified before the undersigned 
that he could not hold a cup, and tended to drop things.  He 
also commented that he could not button his shirt.

Upon careful review of the evidence of record, it is found 
that a compensable evaluation for the right hand loss of 
motion/grip has not been established.  According to 38 C.F.R. 
Part 4, DC 5224, entitlement to a compensable evaluation 
requires favorable ankylosis of the thumb.  It must also be 
considered whether an evaluation for amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or for 
interference with overall functioning of the hand.  A review 
of the objective evidence does not demonstrate that the 
veteran has ankylosis of the thumb, or of any other joints of 
the right hand.  The evidence concerning motion of the right 
hand (see the October 2005 VA examination report) does not 
indicate that this hand has significant limitation of 
function.  Therefore, there is no suggestion that a 
compensable evaluation is justified, and the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for the right hand loss of motion/grip.  

Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.  The veteran has not presented any 
objective evidence that these service-connected disabilities 
cause marked interference with employment.  He noted that he 
had retired in 1991, after suffering two strokes.  Nor is 
there any indication that he has been frequently hospitalized 
for the treatment of these conditions.

Service connection

Neck disability

The veteran's service medical records do not show any 
complaints of or treatment for a neck disorder.  Neither do 
the post-service treatment records developed from 1952 to 
approximately 2000, reflect any treatment for any underlying 
neck disability.

Beginning about 2003, the veteran began to complain to his VA 
physicians of tenderness over the cervical spine.  A T-10 
vertebral compression was noted, as well as degenerative 
changes.  In January 2006, he was noted to have severe 
limitation of motion of the neck, which was related to pain.  

In October 2006, the veteran was afforded a VA examination.  
He complained of diffuse tenderness over the cervical spine.  
He was tender over the paracervical sift tissues bilaterally.  
He did have some pain in the cervical area, involving the 
right trapezius and rhomboids.  He had cervical spine 
degenerative changes that were not related to his service-
connected right shoulder disability.

In June 2007, the veteran testified before the undersigned at 
his Travel Board hearing.  He and his witness expressed the 
opinion that his rotator cuff tear residuals were affecting 
his neck.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a neck disorder 
has not been established.  There is no indication in the 
service medical records that the veteran had any involvement 
of the cervical spine at the time of the right shoulder 
injury.  There was no mention of any neck complaints until 
many years after service, and there was no objective finding 
of degenerative changes to a compensable degree within one 
year of his separation from service.  While the veteran does 
have some subjective complaints of pain referred into the 
neck from the right shoulder, there is no objective evidence 
of record that indicates that he has underlying neck 
pathology, to include degenerative changes, that has been 
etiologically related, either on a causation or an 
aggravation basis, to his service-connected right shoulder 
injury residuals.  As a consequence, service connection 
cannot be awarded based on this evidence.

As noted above, it is true that the veteran's lay statements 
may be competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  Here, the veteran is 
competent to state that he suffers from neck pain.  However, 
the Board does not believe that a neck disability, such as 
degenerative changes, as contrasted to complaints of neck 
pain and discomfort, is subject to lay diagnosis.  Nor is an 
opinion as to the etiology of the complaints subject to lay 
observation; rather, there must be a medical opinion as to 
the etiology of any claimed disorders.  

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for service connection for a neck disability as secondary to 
the service-connected right shoulder disability, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Heart disorder

The veteran's service medical records do not show any 
complaints of or treatment for a cardiovascular disorder.  
The separation examination performed in April 1952 found that 
his heart and blood pressure were within normal limits.  A 
chest X-ray was negative.


VA treatment records developed from the time of the veteran's 
separation from service until approximately the late 1990's 
show no evidence of any cardiovascular disease.  In September 
2000, he was noted to have a permanent pacemaker that had 
been inserted in 1997 for sick sinus syndrome and 
bradycardia.  In April 2002, he reported that he had a 
history of coronary artery bypass surgery.  In May 2005, he 
stated that he had had two myocardial infarctions in 1975.  

At his hearing, the veteran testified that his heart 
condition began in service.  He said that when he was taken 
to the emergency room following his motor vehicle accident, 
he was found to have an irregular heart rhythm.  

Having carefully reviewed the evidence of record, the Board 
finds that service connection for a heart disorder has not 
been established.  While the veteran has stated that an 
irregular heart rate was present in service, the objective 
evidence of record does not support that contention.  Rather, 
the treatment record from the time of the in-service motor 
vehicle accident noted no irregular heart rate, and, 
significantly, his cardiovascular system was normal at the 
time of his separation from service. 

There is also no objective evidence that any cardiovascular 
disorder had manifested to a compensable degree within one 
year of his discharge from service; the objective evidence 
does not demonstrate the onset of any such cardiovascular 
disease until, at the earliest, the late 1990's.  While the 
veteran had asserted that he had suffered from two myocardial 
infarctions in 1975, this testimony still does not 
demonstrate the onset of cardiovascular disease to a 
compensable degree within one year after his discharge from 
service.  Therefore, there is no objective evidence 
supporting an award of service connection, on either a direct 
or a presumptive basis.

We are aware that a veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.  

Here, the veteran is competent to state that he suffers 
cardiovascular symptoms, to include an irregular heart beat.  
However, the Board does not believe that a cardiovascular 
disability, as contrasted to complaints of an irregular heart 
beat, is subject to lay diagnosis.  Nor is an opinion as to 
the etiology of the complaints subject to lay observation; 
rather, there must be a medical opinion as to the etiology of 
any claimed disorders.  

The veteran's contentions have been carefully and 
sympathetically considered, but his contentions are 
outweighed by the absence of any medical evidence to support 
the claim.  The preponderance of the evidence is thus against 
the claim for service connection for a cardiovascular 
disability, and, therefore, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Anxiety

The veteran's service medical records do not show any 
complaints of or treatment for anxiety.  The April 1952 
separation examination noted that he was psychiatrically 
normal.

The post-service treatment records and examinations conducted 
between 1952 and 2000 show no complaints or diagnosis of 
anxiety.  

In October 2001, the veteran was provided a VA psychiatric 
examination.  He denied any history of treatment for any 
mental disorders.  He was able to perform activities of daily 
living and had good hygiene.  His daughter stated that the 
veteran was generally easy-going, with which the veteran 
agreed.  He was very friendly and cooperative, and he easily 
maintained rapport with the examiner.  His speech was 
spontaneous and relevant.  There was no evidence of a thought 
disorder, or of any delusions or hallucinations.  He was 
oriented and had no impulse control problems.  He noted that 
he had had some depression after the accidental death of his 
favorite grandson at the age of 17, while hunting.  He never 
sought any treatment and he and his family had recovered as 
best as they could from the tragedy.  He denied any severe 
anxiety or panic attacks.  He admitted that he sometimes had 
anxiety about the various difficulties that he was having 
with his body.  The examiner stated that "[i]t is 
understandable that he would become more withdrawn during 
times when he is experiencing chronic pain, however, this 
does not reach proportions described as any chronic condition 
needing any mental health treatment.  No diagnosis of any 
Axis I mental disorder was made.  

At his Travel Board hearing before the undersigned in June 
2007, the veteran stated that he was not receiving any 
treatment for anxiety.

After a careful review of the evidence of record, it is found 
that service connection for anxiety has not been established.  
There is no indication in the objective records that any 
anxiety was present in service.  There is also no current 
diagnosis of anxiety.  Since there is no current disability 
for which service connection could be awarded, the claim must 
be denied.

Although a veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation, under 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra, and he is competent to 
state that he suffers nervous symptoms, the Board does not 
believe that a psychiatric disorder, to include anxiety, as 
contrasted to subjective complaints of anxiousness, is 
subject to lay diagnosis.  Nor is an opinion as to the 
etiology of the complaints subject to lay observation; 
rather, there must be a medical opinion as to the etiology of 
any claimed disorders.  

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
The preponderance of the evidence is thus against the claim 
for service connection for an anxiety disorder, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased evaluation for traumatic neuritis 
of the right radial nerve, currently evaluated as 20 percent 
disabling, is denied.

Entitlement to an increased evaluation for right humerus 
fracture residuals, with damage to Muscle Group (MG) VI, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for scars of the right 
upper extremity, currently evaluated as 10 percent disabling, 
is denied.

Entitlement to a compensable evaluation for loss of motion 
and grip of the right hand is denied.

Entitlement to service connection for a neck disability, 
claimed as secondary to service-connected right shoulder 
rotator cuff pathology, is denied.

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected fracture residuals 
of the right humerus, is denied.

Entitlement to service connection for anxiety, to include as 
secondary to service-connected right arm disability, is 
denied.


REMAND

The veteran has requested that an increased evaluation be 
assigned for his service-connected hemorrhoids.  During his 
June 2007 Travel Board hearing, he testified that he was 
still seeking treatment for this condition, noting that he 
now has anemia.  Significantly, the VA examination conducted 
in October 2005 had specifically found that there were no 
signs of anemia.  Therefore, the Board finds that another VA 
examination would be helpful in this case.  Further, there 
are no records pertaining to treatment of this condition 
subsequent to 2005, but the veteran has indicated treatment 
after that date at the Albany VA Medical Center (VAMC).  
These records must be obtained and associated with the claims 
folder.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Albany VAMC and request 
that all pertinent treatment records 
referring to treatment for the veteran's 
hemorrhoids developed between October 2005 
and the present be obtained and associated 
with the claims folder.  All attempts to 
obtain these records must be documented 
for inclusion in the claims folder.

2.  Once the above-requested records have 
been associated with the claims folder, 
afford the veteran a gastrointestinal 
examination in order to ascertain the 
current nature and degree of severity of 
the service-connected hemorrhoids.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  The 
examiner should specifically state whether 
the veteran's hemorrhoids are manifested 
by persistent bleeding with secondary 
anemia, or with fissures.  All indicated 
special studies deemed necessary should be 
conducted.  A complete rationale for all 
opinions expressed should be provided.

3.  Once the above-requested development 
has been completed, the veteran's claim 
for an increased evaluation for the 
service-connected hemorrhoids must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond. The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


